*17Decided June 28, 1910.
On Motion to Dismiss.
[109 Pac. 1092.]
1. Opinion Per Curiam : This is a motion to dismiss an appeal on the ground that the bond therefor is insufficient. The appellant’s counsel have interposed a counter-motion for leave to file an amended undertaking.
When a party in good faith gives a notice of appeal from a judgment or decree and thereafter omits, through mistake, to file an undertaking, the appellate court may permit the performance of such act. Section 549, subd. 4, B. & C. Comp. An undertaking was given in this cause, thereby evidencing good faith, and such being the case, the motion to dismiss is denied, and leave is hereby granted to file a new undertaking within thirty days.
Denied.